DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claim 18 is objected to because of the following informalities:  
In claim 18 “the length of the first slit is smaller than an outer diameter of the sleeve” should be changed to -- the length of the first slit is smaller than [[an]] the outer diameter of the sleeve -- since “outer diameter of the sleeve” is previously recited in the last line of claim 11.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kitaji et al. (US20150381017, “Kitaji”) in view of Higuchi (JP2015104190, “Higuchi”, using machine translation).
Re claim 11, Kitaji discloses a motor comprising: 
a rotor 32 (fig 2) and a stator 23 (fig 2); 
a substrate 24 (fig 2) electrically connected to the stator 23 (figs 1-2, para [0041] & [0044]); 
a cover made of sheet metal (fig 2, para [0036], includes 21 & 22) and accommodating the stator 23 and the substrate 24 (fig 2, para [0036]); and 
a wiring assembly 242 (fig 2) electrically connected to the substrate 24 (fig 2, para [0044]); wherein 
the cover includes a wiring lead port (figs 2 & below, para [0044], discloses a cutout 220 or hole formed in tubular portion 222 & fig 2 shows a structure holding 242 where the wiring lead port is the opening in the structure holding 242 as indicated in the 
the wiring assembly 242 includes: 
a plurality of cables connected to the substrate 24 (fig 2, para [0044], implies at least two cables in order to connect outside power source to motor through 24-such as two cable dc source; also discloses 24 has sensor 241 which also requires cables) and extending from the inside of the cover to the outside through the wiring lead port (figs 2 & below).

    PNG
    media_image1.png
    268
    476
    media_image1.png
    Greyscale

Kitaji discloses claim 1 except for a sleeve with a tubular shape into which the plurality of cables are inserted, the sleeve having an elastic modulus smaller than an elastic modulus of a coated portion of the cable; and a binder that bundles the plurality of cables through the sleeve; the sleeve is opposed to the wiring lead port from the inside of the cover; and an outer diameter of the sleeve is larger than an inner diameter of the wiring lead port.
Higuchi discloses a sleeve 25 with a tubular shape (figs 1 & 3, pg 3, lns 13-16) into which the plurality of cables 21 are inserted (figs 1 & 3, pg 3, lns 13-16), the sleeve 25 having an elastic modulus smaller than an elastic modulus of a coated portion of the 
a binder 7 (figs 1 & 3) that bundles the plurality of cables 21 through the sleeve 25 (fig 1b, pg 3, lns 46-53 & pg 4, lns 1-5); 
the sleeve 25 is opposed to the wiring lead port (figs 1b, 3a-b & below, pg 3, lns 22-27, formed by 61) from the inside of the cover 4 (fig 1a-b); and 
an outer diameter Db (fig 1b, pg 4, lns 8-15) of the sleeve 25 is larger than an inner diameter Dd of the wiring lead port (fig 1b, pg 4, lns 15-18).

    PNG
    media_image2.png
    322
    461
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the wiring assembly of Kitaji to include a sleeve with a tubular shape into which the plurality of cables are inserted, the sleeve having an elastic modulus smaller than an elastic modulus of a coated portion of the cable; and a binder that bundles the plurality of cables through the sleeve; the sleeve is opposed to the wiring lead port from the inside of the cover; and an outer diameter of the sleeve is larger than an inner diameter of the wiring lead port, as disclosed by 
Re claim 12, Kitaji in view of Higuchi discloses claim 11 as discussed above. Kitaji is silent with respect to the sleeve contacts with all of the plurality of cables.
Higuchi discloses the sleeve 25 contacts with all of the plurality of cables 21 (fig 1b, 25 contacts all cables 21 at least where 7 is attached).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the wiring assembly of Kitaji in view of Higuchi so the sleeve contacts with all of the plurality of cables, as disclosed by Higuchi, in order to prevent the cable from coming out of the wiring lead port, as taught by Higuchi (pg 5, lns 7-12).
Re claim 13, Kitaji in view of Higuchi discloses claim 11 as discussed above. Kitaji is silent with respect to a length of the sleeve in a direction in which the cable extends is longer than a length of the binder; and the binder is located inside both ends of the sleeve.
Higuchi discloses a length of the sleeve 25 in a direction in which the cable 21 extends is longer than a length of the binder 7 (figs 1a-3b); and the binder 7 is located inside both ends of the sleeve 25 (figs 1a-3b).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the wiring assembly of Kitaji in view of Higuchi so a length of the sleeve in a direction in which the cable extends is longer than a length of the binder; and the binder is located inside both ends of the sleeve, as 
Re claim 14, Kitaji in view of Higuchi discloses claim 11 as discussed above. Kitajia is silent with respect to a frictional coefficient between the sleeve and the cable is greater than a frictional coefficient between the sleeve and the binder.
Higuchi discloses a frictional coefficient between the sleeve 25 and the cable 21 is greater than a frictional coefficient between the sleeve 25 and the binder 7 (figs 1a & 3b, pg 3, lns 46-53 & pg 5, lns 15-21, frictional coefficient greater between 25 & 21 since they are fixed together by 8, as opposed to 25 & 7 where 7 is tightened to 25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the wiring assembly of Kitaji in view of Higuchi so a frictional coefficient between the sleeve and the cable is greater than a frictional coefficient between the sleeve and the binder, as disclosed by Higuchi, in order to prevent the cable from coming out of the wiring lead port, as taught by Higuchi (pg 5, lns 7-12).
Re claim 15, Kitaji in view of Higuchi discloses claim 11 as discussed above. Kitaji further discloses the cable extends curvedly between the wiring lead port and the substrate 24 (figs 2 & above for claim 11, cables have at least one curve).
Re claim 16, Kitaji in view of Higuchi discloses claim 11 as discussed above. Kitaji further discloses the cover includes: 
a through-hole 220 penetrating the wall 222 (fig 2, para [0044]).
Kitaji is silent with respect to a bush that is elastically deformable and attached to the through-hole; and the wiring lead port is disposed in the bush.
Higuchi discloses a bush 6 that is elastically deformable (figs 1a-3c, pg 3, lns 12-13, lns 22-26 & lns 40-41) and attached to the through-hole (figs 1a-b, through hole of 4); and the wiring lead port is disposed in the bush 6 (figs 1a-3a & above for claim 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the wiring assembly of Kitaji in view of Higuchi with a bush that is elastically deformable and attached to the through-hole; and the wiring lead port is disposed in the bush, as disclosed by Higuchi, in order to prevent the cable from coming out of the wiring lead port, as taught by Higuchi (pg 5, lns 7-12).

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kitaji in view of Higuchi and in further view of Kwon (KR20090065937, “Kwon”, using machine translation).
Re claim 17, Kitaji in view of Higuchi discloses claim 16 as discussed above. Kitaji is silent with respect to the wiring lead port includes a first slit and a second slit that extend while crossing each other; and a length of the first slit is shorter than a length of the second slit.
Kwon discloses bush 400 (figs 8-10, pg 5, lns 18-21) with the wiring lead port 440 (figs 8-10, pg 5, lns 28-35) including a first slit and a second slit that extend while crossing each other (figs 9 & below); and a length of the first slit is shorter than a length of the second slit (figs 9 & below).

    PNG
    media_image3.png
    250
    425
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the bush and wiring lead port of Kitaji in view of Higuchi so the wiring lead port includes a first slit and a second slit that extend while crossing each other; and a length of the first slit is shorter than a length of the second slit, as disclosed by Kwon, in order to prevent moisture from penetrating the wiring lead port, as taught by Kwon (pg 5, lns 29-35).
Re claim 18, Kitaji in view of Higuchi and Kwon discloses claim 17 as discussed above. Kitaji is silent with respect to the length of the first slit is smaller than an outer diameter of the sleeve.
Higuchi discloses the length of the wiring lead port is smaller than the outer diameter Db of the sleeve 25 (figs 1b & above for claim 11).
Kwon discloses the length of the first slit is equal to or less than the length of the wiring lead port 440 (figs 8-10 & above for claim 17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the first slit of Kitaji in view of Higuchi and Kwon so the length of the first slit is smaller than an outer diameter of the sleeve, since Higuchi discloses the length of the wiring lead port is smaller than the outer diameter of .

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kitaji in view of Higuchi and in further view of Tanaka (JP2014017919, “Tanaka”, using machine translation).
Re claim 19, Kitaji in view of Higuchi discloses claim 16 as discussed above. Kitaji is silent with respect to the bush includes a flange located in the cover; and the flange is opposed to the wall from the inside of the cover.
Tanaka discloses the bush 50 (fig 1, pg 4, lns 9-11) includes a flange (figs 1 & below) located in the cover 14 (figs 4 & below, pg 4, ln 7); and the flange is opposed to the wall 14b from the inside of the cover 14 (figs 4 & below, pg 4, lns 7-9).

    PNG
    media_image4.png
    374
    503
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the bush of Kitaji in view of Higuchi to include a flange located in the cover; and the flange is opposed to the wall from the inside of the cover, as disclosed by Tanaka, in order to form an airtight opening for the wiring assembly, as taught by Tanaka (pg 4, lns 9-11).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kitaji in view of Higuchi and in further view of Tanaka and Du et al. (CN204103055U, “Du”, using machine translation).
Re claim 20, Kitaji in view of Higuchi discloses claim 11 as discussed above. Kitaji is silent with respect to the sleeve includes a heat-shrinkable tube.
Tanaka discloses providing a connector 45 (fig 1, pg 4, lns 3-5) to connect cables 52 to the substrate 40 (fig 1, pg 4, lns 9-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the wiring assembly of Kitaji in view of Higuchi with a connector, as disclosed by Tanaka, to configure the cables to be detachably connected to the substrate, as taught by Tanaka (pg 4, lns 9-11).
Du discloses the sleeve 4 includes a heat-shrinkable tube 3 (fig 2, para [0011]-[0012]) at a location where the sleeve 4 and cables 5 are formed with a connector 1 (figs 1-3, para [0011]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the interconnection of the sleeve and connector of Kitaji in view of Higuchi and Tanaka so the sleeve includes a heat-shrinkable tube, as disclosed by Du, in order to eliminate weak points in the interconnection between the sleeve and connector, as taught by Du, (para [0013]). 


Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC JOHNSON whose telephone number is (571)270-5715.  The examiner can normally be reached on Mon-Fri 8:30-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834                                                                                                                                                                                                        
/ERIC JOHNSON/Examiner, Art Unit 2834